Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 1 of 20 Page ID #:173




                             EXHIBIT 2
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 2 of 20 Page ID #:174
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 3 of 20 Page ID #:175
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 4 of 20 Page ID #:176
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 5 of 20 Page ID #:177
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 6 of 20 Page ID #:178
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 7 of 20 Page ID #:179
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 8 of 20 Page ID #:180
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 9 of 20 Page ID #:181
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 10 of 20 Page ID
                                 #:182
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 11 of 20 Page ID
                                 #:183
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 12 of 20 Page ID
                                 #:184
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 13 of 20 Page ID
                                 #:185
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 14 of 20 Page ID
                                 #:186
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 15 of 20 Page ID
                                 #:187
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 16 of 20 Page ID
                                 #:188
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 17 of 20 Page ID
                                 #:189
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 18 of 20 Page ID
                                 #:190
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 19 of 20 Page ID
                                 #:191
Case 2:21-cv-01360-JWH-MRW Document 28-2 Filed 04/28/21 Page 20 of 20 Page ID
                                 #:192
